
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


CONSULTING AGREEMENT


        This Agreement is made as of the 15th day of October, 2000, by and
between Navigation Technologies Corporation, a Delaware corporation ("NavTech")
and T. Russell Shields, an individual residing in Chicago, Illinois ("Shields"),
with reference to the following:

A.NavTech is a global developer of precision digital map databases and enabling
technology used in a wide range of smart navigation products, including
automotive navigation systems, hand held devices, Internet mapping, PC-based
applications, and call center-based navigation services.

B.Shields is knowledgeable about NavTech's business.

C.NavTech and Shields desire to enter into this Agreement.

        Now, therefore, the parties hereto agree as follows:

1.Relationship.    Shields hereby agrees to be available to NavTech for
consulting services according to the terms and conditions hereinafter set forth.

2.Term.    The term of this Agreement commences as of the date hereto and
terminates on October 15, 2001 unless terminated earlier upon 30 days written
notice by either party.

3.Consulting Requests.    Shields will perform such consulting services as may
be requested by the NavTech President and accepted by him.

4.Compensation.    NavTech will pay Shields $3,000 per day for those days in
which Shields performs consulting services for NavTech, which compensation is
payable by NavTech to Shields no later than 30 days after receipt by NavTech of
an invoice from Shields.

5.Expenses.    NavTech will promptly reimburse Shields for all reasonable
business expenses incurred by him in the performance of consulting services
pursuant to this Agreement, provided that Shields accounts therefore in
accordance with NavTech's reimbursement policy for executive officers,
including, without limitation, the submission of supporting evidence as
reasonably requested by NavTech.

6.General Support.    In additional to consulting services, Shields will assist
the NavTech President in general reviews and advice to him and NavTech
executives, and Shields will support NavTech in general industry and customer
relations. This work will be undertaken under the direction of the NavTech
President without compensation. It is expected that this will take about 10 to
15 hours per month of Shields' time including customer contact.

7.Communications Capabilities.    During the term of this Agreement, NavTech
will furnish Shields with the communications capabilities currently provided by
NavTech to him, including, without limitation, mailing address, e-mail, voice
mail, telephones, facsimile, and telephone calling cards. Shields will pay
NavTech any amount above $30,000 paid by NavTech during the term of this
Agreement for these capabilities.

8.Travel services.    During the term of this Agreement, Shields and his
immediate family may use NavTech travel facilities including discounts available
to NavTech. Shields will pay the cost of all plane tickets, hotels, car rental,
etc arranged by NavTech for him.

9.Independent Contractor.    Shields will perform consulting services pursuant
to this Agreement as an independent contractor. Unless otherwise expressly
authorized by the NavTech President in writing, Shields has no authority to
enter into any agreement or commitment on behalf of, or to bind, NavTech. In
acknowledgement of Shields' capacity as an independent contractor, NavTech will
make no withholding from Shields' compensation hereunder. Shields will file all
tax returns and reports and make all tax payments required to be filed and/or
paid by Shields on the basis that he is an independent contractor.

--------------------------------------------------------------------------------

10.Facilities.    NavTech will provide and maintain such facilities, equipment,
and supplies as may be reasonably necessary or appropriate in order to
facilitate Shields' performance of consulting services pursuant to this
Agreement.

11.Confidential information.    Shields hereby undertakes to keep strictly
confidential any and all information that he directly receives from NavTech that
is marked "confidential" ("Confidential Information"). Shields will use the
Confidential Information only in connection with providing services under this
Agreement and in his activities as a Director of NavTech. Shields will ensure
that the Confidential Information will neither be released nor communicated to
any third party nor misused in any other way. Affiliates of NavTech are not
considered to be third parties.

        The confidentiality obligations in this Section are binding beyond the
termination of this Agreement for one year for so long as such Confidential
Information does not lawfully enter the public domain.

        The confidentiality obligations under this Agreement shall not apply to
the extent that the respective information:

•is publicly available,

•becomes publicly available without fault of Shields,

•is lawfully received from a third party,

•is developed independently of such Confidential Information, or

•Shields is required by a government agency or a court of competent jurisdiction
to disclose such Confidential Information.



12.Return of Materials.    Shields will, at any time upon the request of
NavTech, and upon the termination of this Agreement, destroy or return to
NavTech originals and all copies of all records, notes, memoranda and documents,
and other property belonging to NavTech, obtained by Shields as a result of
Shields performing consulting services pursuant to this Agreement.

13.Governing Law.    This Agreement is to be governed by and construed and
enforced in accordance with the laws for the State of Illinois applicable to
agreements made and to be performed entirely in Illinois without giving effect
to the conflict of laws provisions.

14.Resolution.    If a dispute arises between the parties hereto relating to the
interpretation or performance of this Agreement, the parties agree to hold a
meeting, attended by individuals with decision-making authority regarding the
dispute, to attempt in good faith to negotiate a resolution of the dispute prior
to pursuing other available remedies. If, within 30 days after such meeting, the
parties have not succeeded in resolving the dispute, either party may protect
its interests by the arbitration procedures of Section 16.

15.Jurisdiction.    Subject to the arbitration provisions in Section 16, each
party irrevocably consents to the exclusive jurisdiction of the Federal and
State courts located in Chicago, Illinois with respect to any action to enforce
an arbitration award. For any action that Federal courts can have jurisdiction,
a Federal court will be used instead of a State court.

16.Arbitration.    Any controversy or claim arising out of or relating to this
Agreement or the breach thereof will be settled by arbitration administered by
the American Arbitration Association in accordance with its commercial
arbitration rules and judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. Within 30 days after the
commencement of the arbitration, NavTech and Shields will each select one person
to act as arbitrator and the two selected will select a third arbitrator within
30 days of their appointment. If the arbitrators so selected are unable to or
fail to agree upon the third arbitrator or either party fails to appoint an
arbitrator, such arbitrator or arbitrators will be selected by the American
Arbitration Association. The arbitration proceedings will be conducted in
Chicago, Illinois.

--------------------------------------------------------------------------------

17.Limitation of Liability.    Notwithstanding anything to the contrary
contained herein, neither NavTech nor Shields is liable for any indirect,
special, incidental, consequential or punitive damages, or lost profits arising
out of or related to a breach of this Agreement or the consulting services to be
performed by Shields pursuant to this Agreement. It is further agreed and
understood that (i) the limit of liability of Shields is the amount of
compensation received by Shields pursuant to this Agreement and (ii) the limit
of liability of NavTech is the amount of compensation and reimbursements
received by Shields and to which Shields is entitled to receive pursuant to this
Agreement.

18.Successors and Assigns.    The provisions hereof inure to the benefit of, and
are binding upon, the successors, assigns, heirs, executors, and administrators
of the parties hereto. Notwithstanding the foregoing, Shields may not assign all
or any part of this Agreement without the prior written consent of NavTech.

19.Entire Agreement.    This Agreement constitutes the full and entire
understanding and agreement between the parties with regards to the subjects
hereof. To the extent that any other agreement between NavTech and Shields is
inconsistent with this Agreement, the terms of this Agreement govern. Neither
party has made any representations or warranties to the other with respect to
this Agreement and the subject matter except as expressly set forth herein.
Neither this Agreement nor any term hereof may be amended, waived, discharged,
or terminated, except by a written instrument signed by the parties hereto.

20.Notices.    All notices and other communications required or permitted
hereunder will be made by fax and email addressed:


If to NavTech, at:   Navigation Technologies Corporation
Attn: General Counsel.
10400 W. Higgins Road
Rosemont, Illinois 60018
Fax: (847) 699-8057
If to Shields, at:
 
T. Russell Shields
160 E Pearson #3108
Chicago, Illinois 60611
Fax: (630) 629-9416
Email: shields@ygomi.com

or at such other address as a party may have furnished to the other by notice.
All such notices and other communications are effective one business day after
transmission.

21.Severability.    If any provision of this Agreement is held to be invalid,
illegal, or unenforceable, the remaining provisions hereof will be unaffected
thereby and remain valid and enforceable as if such provision had not been set
forth herein. The parties agree to substitute for such provision a valid
provision which most closely approximates the intent and economic effect of such
severed provision.

22.Delays or Omissions.    No delay or omission to exercise any right, power, or
remedy accruing to either party hereto upon any breach or default of the other
party under this Agreement will impair any such right, power, or remedy of such
party nor will it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or any similar breach or default thereafter occurring.
No waiver of any single breach or default may be deemed a waiver of any other
breach or default therefore or thereafter occurring. Any waiver, permit,
consent, or approval of any kind or character on the part of any party hereto of
any breach or default under this Agreement or any waiver on the part of any
party hereto of any provisions or conditions of this Agreement must be in
writing and will be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to either party, are cumulative and not alternative.

--------------------------------------------------------------------------------

23.Attorneys' Fees.    If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, then each party will pay his/its own attorneys' fees and other costs
incurred in that action or proceeding.

24.Representation and Warranty.    Each of NavTech and the person executing this
Agreement on behalf of NavTech hereby represents and warrants to Shields that
NavTech has all necessary corporate and other power and authority to execute,
deliver, and perform this Agreement.

25.Titles and Subtitles.    The titles of the sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

26.Counterparts.    This Agreement may be executed in counterparts; each of
which is an original, but all of which together constitute one instrument. Each
party may execute a separate counterpart which taken together constitute as
fully binding an agreement as if both executed the same counterpart.

27.Survival,    The provisions of Section 11 (Confidential Information),
Section 13 (Governing Law), Section 14 (Resolution), Section 15 (Jurisdiction),
Section 16 (Arbitration), Section 17 (Limitation of Liability), Section 23
(Attorneys' Fees) and Section 27 (Survival), shall survive the termination of
this Agreement for any reason.

        In Witness whereof, each of the parties has executed this Consulting
Agreement as of the date first above written.

    T. Russell Shields
 
 
/s/  T. RUSSELL SHIELDS      

--------------------------------------------------------------------------------


 
 
Navigation Technologies Corporation
 
 
By:
 
/s/  LAWRENCE CHESLER      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FIRST AMENDMENT TO SHIELDS
CONSULTING AGREEMENT

        This is an amendment ("First Amendment") to the Consulting Agreement
("Agreement") by and between Navigation Technologies Corporation and T. Russell
Shields dated October 15 2000, and is effective as of September 15, 2001.

        The Term as set forth in Section 2 of the Agreement is hereby extended
to October 15, 2002.

        In witness whereof, each of the parties has executed this First
Amendment as of the date first written above.

    T. Russell Shields
 
 
/s/  T. RUSSELL SHIELDS      

--------------------------------------------------------------------------------


 
 
Navigation Technologies Corporation
 
 
/s/  JUDSON GREEN      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECOND AMENDMENT TO SHIELDS
CONSULTING AGREEMENT

        This is a second amendment ("Second Amendment") to the Consulting
Agreement by and between Navigation Technologies Corporation and T. Russell
Shields dated October 15, 2000, and the First Amendment thereto dated
September 15, 2001 (collectively the "Agreement"), and is effective as of
October 15, 2002.

        The Term as set forth in Section 2 of the Agreement is hereby extended
to April 15, 2003.

        In witness whereof, each of the parties has executed this Second
Amendment as of the date first written above.

    T. Russell Shields
 
 
/s/  T. RUSSELL SHIELDS      

--------------------------------------------------------------------------------


 
 
Navigation Technologies Corporation
 
 
/s/  LAWRENCE M. KAPLAN      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THIRD AMENDMENT TO SHIELDS
CONSULTING AGREEMENT

        This is a third amendment ("Third Amendment") to the Consulting
Agreement by and between Navigation Technologies Corporation ("NavTech") and T.
Russell Shields ("Shields") dated October 15, 2000, the First Amendment thereto
dated September 15, 2001 (collectively the "Agreement"), the Second Amendment
thereto dated October 15, 2002, and is effective as of October 15, 2002.

Background

        Prior to October 15, 1999, Shields was an employee of NavTech. On
October 15, 1999, NavTech and Shields terminated Shields' employment agreement
with NavTech and entered into a certain Separation Agreement, under which
NavTech agreed to provide "[c]ontinuation of Shields' health and dental benefits
for one year after the Termination Date." Pursuant to a First Amendment to the
Separation Agreement dated October 15, 2000, the Termination Date of the
Separation Agreement, and thus the continuation of Shields' health and dental
benefits, was extended to October 15, 2001, subject to certain conditions as set
forth in the First Amendment. Under the First Amendment to the Agreement, the
term of the Agreement was extended from October 15, 2001 to October 15, 2002.
Since the expiration of the Separation Agreement, and concurrent with the term
of the Agreement as extended under the First Amendment, NavTech continued to
provide Shields with health and dental benefits.

        Pursuant to the Second Amendment to the Agreement, the term of the
Agreement has been extended to April 15, 2003. NavTech and Shields desire to
clarify that NavTech's continuation of Shields' health and dental benefits since
October 15, 2001 constituted additional consideration to Shields under the
Agreement, and that NavTech will continue to provide such health and dental
benefits through the current term of the Agreement as extended by the Second
Amendment.

Wherefore:

        Subject to approval from the NavTech Board of Directors, Section 4 of
the Agreement is amended by adding the following sentence:

"Commencing on October 15, 2001 and through April 15, 2003, NavTech shall
continue Shields' health and dental benefits."

        In witness whereof, each of the parties has executed this Second
Amendment as of the date first written above.

    T. Russell Shields
 
 
/s/  T. RUSSELL SHIELDS      

--------------------------------------------------------------------------------


 
 
Navigation Technologies Corporation
 
 
/s/  JUDSON GREEN      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


CONSULTING AGREEMENT
